DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions.  
Status
1.	The Office mailed a requirement for the election of species on 30 December 2020.  Applicant elected SEQ ID NO:742 and SIN288 without traverse on 19 February 2021.  Claims 1-20 as filed on 17 September 2019 were examined and rejected in an Office action mailed on 9 April 2021.  Applicant responded on 8 July 2021, cancelling claims 6, 9 and 15, amending claims 1-5, 7-8, 10, 12-14, 17 and 19; and adding claims 21-25.

2.	Newly amended claims 3-5 added seven polypeptide / polynucleotide sequences which are not the elected species.  Given the scale of the amendments to claim 3, and its conversion from a dependent claim to an independent one it is effectively a new claim.  Claims 3-5 are directed to an invention that is independent or distinct from the invention originally claimed for the above reasons – SEQ ID NO:4199 for example is only 89% sequence-identical to the elected SEQ ID NO:742 and SEQ ID NO:4200 appears to be less than that.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 3-5 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 1-2, 7-8, 10-14 and 16-25 are examined herein.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner’s Notes & Claim Interpretation
3.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Applicant amended several claims to require “global sequence identity.”  Although that limitation does not appear in the specification, the phrase “global identity” in reference to sequences.  This provides written description for the “global sequence identity” limitation.
Similarly, the limitation “conservative amino acid substitutions,” although not present ipsis verbis, finds support on page 192 of the specification.

Claim 1 is a method claim that requires overexpressing SEQ ID NO:742, or a sequence at least 82% sequence-identical to it, or a sequence with conservative amino acid substitutions, in a plant.  According to the preamble, this overexpression is intended to impart a benefit to the plant with respect to abiotic stress.  However, the limitation in the preamble amounts to a mental intention and not a physical action.  Claim 10 depends from claim 1 and restricts the limitation in the preamble to seed yield.  
Perhaps claim 10 should depend from a claim which produces a tangible result, e.g. claim 7?  This comment is neither an objection or a rejection.

At first glance, independent method claim 23 is drawn to transgenically expressing a protein with amino acid sequence at least 98% sequence identical to SEQ ID NO:742 thereby increasing the abiotic stress tolerance, yield, biomass, growth rate, vigor, and/or nitrogen use efficiency of the plant under conditions of drought or nitrogen deficiency.  However, that is not the case – the growth conditions are not specified.

Withdrawal of Objections and Rejections
4.	The objections to claims 2, 5, 8 and 12 are withdrawn in view of Applicant’s amendments to the claims.
5.	The rejection of claims  1-5, 7-8, 10-14 and 16-20 as having an improper Markush group is withdrawn in view of Applicant’s amendments to the claims.

7.	The rejection of claims 2, 12-14, 16-18 and 19-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments to the claims.
8.	The rejection of claims 1-2, 7-8, 10-14 and 16-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, is withdrawn in view of Applicant’s amendments to the claims.
9.	The rejection of claims 12-14, and 16-22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexandrov & Brover is withdrawn in view of Applicant’s amendments to the claims.

Any rejection or objection applying to a cancelled or withdrawn claim is rendered moot.

Declaration of Dr. Karchi
10.	Dr. Karchi submitted a declaration dated 4 July 2021.  The declaration was directed at the rejection of claims for having an improper Markush group.  That rejection is withdrawn.  Dr. Karchi’s declaration is directed at an in silico analysis of protein sequences asserting that 8 share the same LEA_1 subgroup domain.  See, however, Battaglia et al. (2008) Plant Physiol 148:6-24, title.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 requires that the homologous polypeptide comprises identical amino acids in protein domain(s) within SEQ ID NO:742.  Even in 2006, the Pfam database, which is includes categorization of domains, included 172 clans in 1,181 families.  Finn et al. (2006) Nucl Acid Res 34:D247-D251.  The database is not an exhaustive list of domains.  Which domains are being compared need to first be identified or defined but the claim has an open-ended limitation.  Thus the metes and bounds of the claim cannot be determined.
Claim 25 requires that the homologous polypeptide has a similar expression profile when compared to the expression of SEQ ID NO:288.  First, although the claim requires a relative comparison, the claim does not specify comparison criteria.  Second, gene expression profiling was not, at least at the time of filing the instant application, a well-established technique that produced reliable and quantitative results.  See, for example, Alvarez et al. (2009) Genome Biol 10:R143; & Usadel et al. (2009) Plant Cell Environ 32:1633–51.  Therefore the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1, 7-8, 10-11 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 4 April 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 8 July 2021.  Applicant’s arguments have been fully considered but are not persuasive.
Claim 1 is a method claim that requires overexpressing SEQ ID NO:742, or a sequence at least 82% sequence-identical to it, or a sequence with conservative amino acid substitutions, in a plant.  According to the preamble, this overexpression is intended to impart a benefit to the plant with respect to abiotic stress.
Dependent claim 2 requires 90% sequence identity and is not rejected herein in view of the other closely related polypeptide sequences described in the specification.
Dependent claim 7 requires selecting the plant of claim 1 for increased abiotic stress tolerance to drought or nitrogen deficiency.    Dependent claim 8 focuses on growing the plant under abiotic stress while depending from claim 1.  Dependent claim 10 focuses seed yield.  Dependent claim 11 focuses on nitrogen-limiting conditions.
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Claim 1 encompasses a vast genus of polypeptide sequences.  First, it reads on all sequences at least 82% sequence identical to SEQ ID NO:742.  SEQ ID NO:742 is 117 amino acids in length.  If the first approximately 82% amino acids were held constant, and the remaining 21 (approximately 18%) were varied, this would result in 2120 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant.
Second, it reads on all proteins related to SEQ ID NO:42 with any conservative amino acid change to any amino acid in the backbone.  Since every amino acid except 
Finally, claim one reads on “an amino acid sequence as set forth by SEQ ID NO: 742.  That is reasonably interpreted as any subset amino acid sequence within SEQ ID NO:742, thus reading on all fragments thereof.
Claims 24-25 are included herein because they depend from claim 1 and are also rejected under 35 USC 112(b).
Applicant describes, via extensive data tables, the benefit of expressing many, but not all, of the polypeptides in the sequence listing, including SEQ ID NO:742.  E.g., Spec., p. 393 et seq.
In Table 70, Applicant identifies SEQ ID NO:742 as LAB405, a barley polypeptide also identified as “barley|10v1|IBM444893” on e.g. page 179.  Id.  
In Table 71, Applicant identifies homologs of SEQ ID NO:742 from other species.  Id., p. 193 & 276.  
In following tables, Applicant demonstrates a benefit of overexpressing SEQ ID NO:742 under drought conditions:  an increase in plot coverage, p. 393; an increase in rosette area, p. 400; an increase in 1000-seed weight, p. 404; and an increase in leaf number, p. 411.
Applicant also demonstrates a benefit of overexpressing SEQ ID NO:512 under normal conditions:  an increase in plot coverage, p. 415; an increase in harvest index, p. 419; an increase in seed yield and 1000-seed weight, p. 423; and an increase in fresh weight, p. 455.
As seen in the alignment below, SEQ ID NO:742 is identified as being a “LEA type 1” protein from wheat (not prior art).  LEA proteins are associated with protecting plants during water stress.  E.g., Battaglia et al. (2008) Plant Physiol 148:6-24, 6.  Additionally, transgenic expression of a barley LEA protein was shown to improve drought tolerance in rice and wheat.  Wise & Tunnacliffe (2004) Trends Plant Sci 
Claim 1 encompasses, e.g. all polypeptide sequences having at least 82% sequence identity to SEQ ID NO:742, that can provide one of the recited benefits to a plant, e.g. when expressed transgenically.  Applicant, however fails to describe any variant of SEQ ID NO:742 having substitutions, additions, or deletions to SEQ ID NO:742 that still retains activity in the instant invention.  In contrast to this limited description, Applicant claims a large genus.  Applicant fails to describe a representative number of species in comparison to the claimed genus of polypeptides that provide an advantage to growth under stress conditions.
Applicant describes other proteins, e.g. SEQ ID NOs:6492-6495 (id., p. 276), but fails to describe overexpressing these proteins.
The art describes that minor changes to a polypeptide's sequence can abolish activity.  For example, Hill & Preiss describes that when two of three histidines that are maintained in ADP-glucose pyrophosphorylase across several species are substituted with the "nonconservative" amino acid glutamine, there is little effect on enzyme activity, while the substitution of one of those histidines with the "conservative" amino acid arginine drastically reduces enzyme activity.  Hill & Preiss (1998) Biochem Biophys Res Commun 244(2):573-77, e.g. Table 1.  See also Rhoads et al. which describes that mutation of Cys-128 to Ala in an Arabidopsis alternative oxidase caused a pronounced overall increase in enzyme activity relative to the wild-type in the presence or absence of pyruvate (page 30753 Figure 3), whereas mutation of Cys-78 to Ala in the same Arabidopsis alternative oxidase resulted in a minimally active enzyme that showed no response to added pyruvate.  Rhoads et al. (1998) J Biol Chem 273(46):30750-56, 30753 Fig. 3.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  Thus, according to Guo et al., changing up to 21 amino acids in SEQ ID NO:742 has a high likelihood of inactivating the protein when expressed transgenically.

In the event that a sufficient number of species are not described, however, the Federal Circuit provides a second prong to satisfy the written description requirement.  The court held that the written description requirement may be satisfied by either a representative number of species within a genus or by structural features that are necessary and/or sufficient for activity for members of the claimed genus.  Regents of the Univ. of Cal. v. Eli Lilly and Co., 119 F. 3d 1559, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id.
Applicant also fails to describe structural features common to members of the claimed genus of transgenic polypeptides producing one of the beneficial phenotypes that share at least 80% sequence identity with SEQ ID NO:742.  First, Applicant fails to provide any structure / function analysis of the native protein.  Second, Applicant fails to provide any structure / function analysis of the protein when expressed transgenically.
For example, in the transgenic transcription factor art, Zhang teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is causing the transgenic overexpression of SEQ ID NO:742, but not defining why such overexpression brings about the beneficial phenotypes.  Nor does Applicant or the art describe the native activity of the polypeptide.  Especially in the case of neomorph activity, one skilled in the art would be uncertain what sections of the polypeptide’s amino acid sequence are necessary and/or sufficient for activity, and thus which amino acids of the polypeptide could be modified and retain activity in the instant invention.  
Hence, as noted above, Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:742 that increase yield in a transgenic 
Hence, Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:742 and Applicant also fails describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Applicant also only describes the transgenic overexpression of SEQ ID NO:742 using a nucleic acid molecule comprising, e.g. SEQ ID NO:288.  
Therefore Applicant has not demonstrated to one skilled in the art possession of the invention as broadly as claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the claimed invention at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Applicant’s Argument & Response
Applicant traverses the rejection.  Response, pp. 9-13.  (It’s a first paragraph rejection.)  At the top of page 11, Applicant cites to two articles, one is Battaglia et al. and is entitled “The Enigmatic LEA Proteins and Other Hydrophilins.”  
Applicant cites to Dr. Karchi’s declaration.  Response, p. 11.  Applicant also cites to the teachings of the specification.  Id., pp. 11-12.  Applicant reviews the teachings of Hill & Preiss and seeks to distinguish the reference.  Id., p. 12.  Applicant reviews the teachings of Rhoads et al. and seeks to distinguish the reference.  Id., p. 13.  Applicant reviews the teachings of Guo et al. and seeks to distinguish the reference.  Id.  Applicant reviews the teachings of Zhang and seeks to distinguish the reference.  Id., p. 12.

In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant possesses and what Applicant claims.  Applicant describes only one sequence expressed transgenically.  Applicant fails to describe the transgenic 
The Ariad decision by the Federal Circuit provides additional support for the rejection.  When considering the written description requirement, the court focused on the size of the genus and the number of examples described.  
[A] generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus…
[M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010).  Here, with broad genera claimed and a single species described, Applicant fails to provide adequate written description for the invention as broadly as claimed.  The Ariad court considered functional language, but still found that the written description requirement requires a sufficient number of actual invented species to support the claimed genera.  Applicant fails to describe/provide a sufficient number of species to provide written description for the genus as broadly as claimed.
There is no language in the Ariad decision that suggests it is not applicable to transgenically expressed polypeptides.  Even if the genus claimed by the patent being litigated in Ariad was exceptionally broad, the court returned to the question of written description in AbbVie Deutschland GmbH & Co. v. Janssen Biotech Inc., a decision where the claims encompassed a smaller genus with only antibodies specific for a certain antigen are involved.


AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1299, 111 USPQ2d 1780, 1789 (Fed. Cir. 2014) (quoting Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171).  The AbbVie court continues:  
On the other hand, analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it. That is the case here.
It is important not to take the analogy of a plot of land too far in thinking of written description issues because, even if one builds a house only in one corner of the plot, one may still own the whole plot.  One describes a plot of land by its furthest coordinates, in effect drawing a perimeter fence around it.  That may be akin to the function of patent claims to particularly point out and distinctly circumscribe the outer boundaries of a claimed invention.  With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus.  One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus.  Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.  See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and … cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).

AbbVie, 598 F.3d at 1300, 111 USPQ2d at 1790.  Again, with a broad genus claimed and a single species exemplified, Applicant fails to provide written description for the genus of polypeptides that increase drought and/or low nitrogen tolerance as broadly as claimed.  
Applicant’s detailed analysis of Hill & Preiss and Rhodes et al. is actually counter-productive – it points out the lack of any analysis of the structural features necessary and/or sufficient for activity of SIN:742 variants in the instant invention.
Dr. Karchi’s declaration is also not persuasive since it merely performs an in silico analysis of polypeptide sequences, but doesn’t relate that to activity within the 
Furthermore, in a review article discussing the prediction of protein function from sequence, Whisstock & Lesk teaches:
prediction of protein function from sequence and structure is a difficult problem, because homologous proteins often have different functions.  Many methods of function prediction rely on identifying similarity in sequence and/or structure between a protein of unknown function and one or more well understood proteins.  Alternative methods include inferring conservation patterns in members of a functionally uncharacterized family for which many sequences and structures are known.  However, these inferences are tenuous. Such methods provide reasonable guesses at function, but are far from foolproof.

Whisstock & Lesk (2003) Q Rev Biophys. 36(3):307-40, abstract.  Whisstock & Lesk also teaches that while the observation that while similar sequences determining similar structures gives us general confidence in homology modeling, much less reliable is the widely held assumption that proteins with very similar sequences should by virtue of their very similar structures have similar functions.  Id., p. 309.  Whisstock & Lesk further teaches that to reason from sequence and structure to function is to step on much shakier ground, that while many families of proteins contain homologues with the same function, the assumption that homologues share function is less and less safe as the sequences progressively diverge, and that even closely related proteins can change function through divergence to a related function or by recruitment for as very different function in such cases the assignment of function on the basis of homology in the absence of direct experimental evidence will give the wrong answer.  Id.
Whisstock & Lesk additionally teaches that a protein need not even change sequence to change function, as numerous proteins exhibit multiple functions in different cellular environments. Id., p. 310.   Even if detailed in vitro studies on isolated proteins did identity a function, it cannot be certain that the molecule’s full repertoire of biological activities will be known, and that non-homologous proteins may conversely have similar functions.  Id.  Whisstock & Lesk’s teachings are arguably even more 

A0A3B6I2H8_WHEAT
ID   A0A3B6I2H8_WHEAT        Unreviewed;       117 AA.
AC   A0A3B6I2H8;
DT   05-DEC-2018, integrated into UniProtKB/TrEMBL.
DT   05-DEC-2018, sequence version 1.
DT   12-AUG-2020, entry version 10.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EnsemblPlants:TraesCS4A02G459700.2.cds1};
OS   Triticum aestivum (Wheat).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; Liliopsida; Poales; Poaceae; BOP clade;
OC   Pooideae; Triticodae; Triticeae; Triticinae; Triticum.
OX   NCBI_TaxID=4565 {ECO:0000313|EnsemblPlants:TraesCS4A02G459700.2.cds1};
RN   [1] {ECO:0000313|EnsemblPlants:TraesCS4A02G459700.2.cds1}
RP   IDENTIFICATION.
RG   EnsemblPlants;
RL   Submitted (OCT-2018) to UniProtKB.
CC   -!- SIMILARITY: Belongs to the LEA type 1 family.
CC       {ECO:0000256|ARBA:ARBA00010975}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EnsemblPlants; TraesCS4A02G459700.2; TraesCS4A02G459700.2.cds1; TraesCS4A02G459700.
DR   Gramene; TraesCS4A02G459700.2; TraesCS4A02G459700.2.cds1; TraesCS4A02G459700.
DR   OMA; SKQLGHH; -.
DR   Proteomes; UP000019116; Unplaced.
DR   GO; GO:0009793; P:embryo development ending in seed dormancy; IEA:InterPro.
DR   InterPro; IPR005513; LEA_1.
DR   PANTHER; PTHR33493; PTHR33493; 1.
DR   Pfam; PF03760; LEA_1; 1.
PE   3: Inferred from homology;
KW   Reference proteome {ECO:0000313|Proteomes:UP000019116}.
FT   REGION          21..49
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   REGION          76..117
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        31..49
FT                   /note="Polyampholyte"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        77..91
FT                   /note="Basic"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   117 AA;  12412 MW;  2E519835D55807AE CRC64;

  Query Match             97.4%;  Score 604;  DB 69;  Length 117;
  Best Local Similarity   97.4%;  
  Matches  114;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db          1 MQAAKEKVKDGVSAVKAKAKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60

Qy         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGHYY 117
              |||||||||||||||||||||||||||||||||||||||||||| |:||||||||||
Db         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGAYHPPPAAGGHYY 117



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.	Claims 1-2, 7-8, 10-11, and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexandrov & Brover, US Patent Publication No. US 2012/0159672 A1, claiming priority to 14 February 2005.
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 4 April 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 8 July 2021.  Applicant’s arguments have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Instant claim 1 is a method claim that requires overexpressing SEQ ID NO:742, or a sequence at least 82% sequence-identical to it, or a sequence with conservative amino acid substitutions, in a plant.  According to the preamble, this overexpression is intended to impart a benefit to the plant with respect to abiotic stress.
As seen in the amino acid sequence alignment below, Alexandrov & Brover teaches a polypeptide with a sequence at least 82% identical to instant SEQ ID NO:742, Alexandrov & Brover’s SEQ ID NO:108833.  Alexandrov & Brover teaches individually overexpressing its polypeptides in a plant using DNA vectors.  Alexandrov & Brover, claims 1, 6, 18 and 20.  
prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to follow the teachings of Alexandrov & Brover to overexpress instant SEQ ID NO:742 in a plant.  Given the level of skill in the art at the time of Applicants' invention, one of ordinary skill in the art would have had a reasonable expectation of success since transforming a plant was routine in the art at the time of Applicant’s invention.  
Alexandrov & Brover, however, does not provide a working example of the overexpression of its SEQ ID NO:108833 in a plant or results arising therefrom.  As noted above, the only step required by claim 1 is overexpressing one of the recited polypeptides in a plant, e.g. by using a transgene.  The preamble only recites an intent to improve abiotic stress tolerance, b
In 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction.  The Federal Circuit held that it did not, stating that “[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention].”  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
This is confirmed by the MPEP § 2112 (v) and § 2112.01.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best., pp. 195 USPQ 433-34.  
Therefore claims 1-2 are obvious.
Alexandrov & Brover teaches, e.g. improving yield (para. 0359) and e.g. water stress (para. 0390) and thus claim 7-8 are obvious.  Alexandrov & Brover teaches, e.g. seed yield (para. 0413) and thus claim 10 is obvious.  

Claims 24-25 are included herein because, in view of their rejection under 35 USC 112(b), they fail to provided limitations obviating the rejection.
Applicant’s Argument & Response
Applicant points out that there is no SEQ ID NO:108833 associated with the Alexandrov & Brover reference.
The examiner apologizes for the typographical error in the body of the rejection, but in the alignment itself, the protein corresponding to instant SEQ ID NO:742 is correctly identified as Alexandrov & Brover’s SEQ ID NO:19452.  Plus, whatever the nomenclature, the sequence speaks for itself.
Applicant argues that the publication date for Alexandrov & Brover is after the filing date of the instant application.
In response, the priority date of Alexandrov & Brover is 2004.  It is valid prior art under the analysis associated with a rejection under 35 USC 102(e).


Alexandrov & Brover’s SEQ ID NO:19452
; Sequence 19452, Application US/11053711C
; Publication No. US20120159672A1
; GENERAL INFORMATION
;  APPLICANT: Brover, Vyacheslav
;  APPLICANT:Alexandrov, Nickolai
;  TITLE OF INVENTION: Sequence-Determined DNA Fragments and Corresponding
;  TITLE OF INVENTION:Polypeptides Encoded Thereby
;  FILE REFERENCE: 2750-1589PUS2
;  CURRENT APPLICATION NUMBER: US/11/053,711C
;  CURRENT FILING DATE: 2012-03-06
;  PRIOR APPLICATION NUMBER: 60/542,691
;  PRIOR FILING DATE: 2004-02-06
;  NUMBER OF SEQ ID NOS: 41939
; SEQ ID NO 19452
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Zea mays subsp. mays
;  FEATURE:
;  NAME/KEY: peptide
;  LOCATION: (1)..(117)
;  OTHER INFORMATION: Ceres Seq. ID no. 15218852
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(73)
;  OTHER INFORMATION: Pfam Name: LEA
;  OTHER INFORMATION:Pfam Description: Late embryogenesis abundant
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(117)
;  OTHER INFORMATION: NCBI GI NO: 34897842
;  OTHER INFORMATION:NR Description: P0514G12.41
;  FEATURE:
;  NAME/KEY: misc_feature

;  OTHER INFORMATION: NCBI GI NO: 18652404
;  OTHER INFORMATION:NR Description: unknown [Hordeum vulgare]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(63)
;  OTHER INFORMATION: NCBI GI NO: 18652403
;  OTHER INFORMATION:NR Description: unknown [Hordeum vulgare]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(109)
;  OTHER INFORMATION: NCBI GI NO: 15223243
;  OTHER INFORMATION:NR Description: late-embryogenesis abundant protein -related
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(112)
;  OTHER INFORMATION: NCBI GI NO: 4102692
;  OTHER INFORMATION:NR Description: late-embryogenesis abundant protein [Glycine max]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(85)
;  OTHER INFORMATION: NCBI GI NO: 4836407
;  OTHER INFORMATION:NR Description: seed maturation protein PM29 [Glycine max]
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(104)
;  OTHER INFORMATION: NCBI GI NO: 38346714
;  OTHER INFORMATION:NR Description: OSJNBa0086O06.12
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (1)..(79)
;  OTHER INFORMATION: NCBI GI NO: 15226951
;  OTHER INFORMATION:NR Description: late embryogenesis abundant proteins -related
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (3)..(99)
;  OTHER INFORMATION: NCBI GI NO: 7446478
;  OTHER INFORMATION:NR Description: hypothetical protein - Douglas fir
US-11-053-711C-19452

  Query Match             97.4%;  Score 604;  DB 7;  Length 117;
  Best Local Similarity   97.4%;  
  Matches  114;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db          1 MQAAKEKVKDGVSAVKAKAKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60

Qy         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGHYY 117
              |||||||||||||||||||||||||||||||||||||||||||| |:||||||||||
Db         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGAYHPPPAAGGHYY 117


Db          1 


14.	Claims 12, 16-20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schön et al., US Patent Publication No. US 2012/0227134 A1, claiming priority to 5 November 2010.
This is a new rejection.
As seen in the alignment below, Schön et al. teaches a sequence that is over 98% identical to instant 742.  Claim 1 of Schön is directed at creating a transgenic plant 
Schön et al. teaches constitutive and tissue-specific promoters (para. 0567) and thus claims 16-17 are obvious.  Schön et al. teaches transformed plant cells and plants (claims 1 & 15) and thus claims 18-20 are obvious.  

US-13-510-220-12239
; Sequence 12239, Application US/13510220
; Publication No. US20120227134A1
; GENERAL INFORMATION
;  APPLICANT: Schoen, Hardy
;  APPLICANT:Thimm, Oliver
;  APPLICANT:Ritte, Gerhard
;  APPLICANT:Blaesing, Oliver
;  APPLICANT:Henkes, Stefan
;  APPLICANT:Bruynseels, Koen
;  APPLICANT:Hatzfeld, Yves
;  APPLICANT:Frankard, Valerie
;  APPLICANT:Sanz Molinero, Ana Isabel
;  APPLICANT:Reuzeau, Christophe
;  APPLICANT:Vandenabeele, Steven
;  APPLICANT:McKersie, Bryan
;  APPLICANT:Kolliparra, Krishna
;  APPLICANT:Dammann, Christian
;  TITLE OF INVENTION: PLANTS WITH INCREASED YIELD
;  FILE REFERENCE: 13987-00183-US
;  CURRENT APPLICATION NUMBER: US/13/510,220
;  CURRENT FILING DATE: 2012-05-16
;  PRIOR APPLICATION NUMBER: PCT/IB2010/055028
;  PRIOR FILING DATE: 2010-11-05
;  PRIOR APPLICATION NUMBER: US 61/262,152
;  PRIOR FILING DATE: 2009-11-18
;  PRIOR APPLICATION NUMBER: US 61/316,415
;  PRIOR FILING DATE: 2010-03-23
;  PRIOR APPLICATION NUMBER: US 61/366,561
;  PRIOR FILING DATE: 2010-07-22
;  PRIOR APPLICATION NUMBER: EP 09176253.4
;  PRIOR FILING DATE: 2009-11-17
;  PRIOR APPLICATION NUMBER: EP 10157353.3
;  PRIOR FILING DATE: 2010-03-23
;  PRIOR APPLICATION NUMBER: EP 10170505.1
;  PRIOR FILING DATE: 2010-07-22
;  NUMBER OF SEQ ID NOS: 13934
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12239
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Hordeum vulgare var. distichum
US-13-510-220-12239

  Query Match             98.7%;  Score 612;  DB 10;  Length 117;
  Best Local Similarity   99.1%;  
  Matches  116;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60

Qy         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGHYY 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGQYY 117



Conclusion
15.	No claim is allowed.

Allowable Subject Matter
16.	Claims 13-14 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
17.	As seen in the alignment below, Alexandrov & Brover, US Patent Publication No. 2007/0214517 A1 also teaches a polypeptide that is 97% sequence identical to instant SEQ ID NO:742.

US-11-713-768-108833
; Sequence 108833, Application US/11713768
; Publication No. US20070214517A1
; GENERAL INFORMATION:
;  APPLICANT: Nickolai Alexandrov
;  APPLICANT:  Vyacheslav Brover
;  TITLE OF INVENTION: SEQUENCE-DETERMINED DNA FRAGMENTS AND CORRESPONDING POLYPEPTIDES ENCODED
;  TITLE OF INVENTION:  THEREBY
;  FILE REFERENCE: 2750-1590PUS2
;  CURRENT APPLICATION NUMBER: US/11/713,768
;  CURRENT FILING DATE:  2007-03-02
;  PRIOR APPLICATION NUMBER: US 11/056,355
;  PRIOR FILING DATE: 2005-02-14
;  PRIOR APPLICATION NUMBER: US 60/544,190
;  PRIOR FILING DATE: 2004-02-13
;  NUMBER OF SEQ ID NOS: 112047
; SEQ ID NO 108833
;   LENGTH: 117
;   TYPE: PRT
;   ORGANISM: Zea mays subsp. mays
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (1)..(117)
;   OTHER INFORMATION: Ceres Seq. ID no. 15218852
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (1)..(73)
;   OTHER INFORMATION: Pfam Name: Late embryogenesis abundant (LEA) group 1
;   OTHER INFORMATION: Pfam Description: Late embryogenesis abundant (LEA) group 1
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (1)..(109)
;   OTHER INFORMATION: Homolog of NCBI NO: 15223243
;   OTHER INFORMATION: NR Description: late-embryogenesis abundant protein -related
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (1)..(63)
;   OTHER INFORMATION: Homolog of NCBI NO: 18652403

;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (1)..(96)
;   OTHER INFORMATION: Homolog of NCBI NO: 18652404
;   OTHER INFORMATION: NR Description: unknown [Hordeum vulgare]
;   FEATURE: 
;   NAME/KEY: misc_feature
;   LOCATION: (1)..(117)
;   OTHER INFORMATION: Homolog of NCBI NO: 34897842
;   OTHER INFORMATION: NR Description: P0514G12.41 [Oryza sativa (japonica
US-11-713-768-108833

  Query Match             97.4%;  Score 604;  DB 6;  Length 117;
  Best Local Similarity   97.4%;  
  Matches  114;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MQAAKEKVKDGVSAVKAKTKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db          1 MQAAKEKVKDGVSAVKAKAKITQAKASEKAEAATARSHAERELAHERGKAKVAAAKMELH 60

Qy         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGGYYPPPAAGGHYY 117
              |||||||||||||||||||||||||||||||||||||||||||| |:||||||||||
Db         61 QDKALHREEAMEHRIHKHGGGHGRHHHKHGVGIVAAPPPATGAGAYHPPPAAGGHYY 117



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663